Title: To Benjamin Franklin from Ferdinand Grand, [before 27 December 1781]
From: Grand, Rodolphe-Ferdinand
To: Franklin, Benjamin


Monsieur
[before December 27, 1781]
Jay Lhonneur de Vous retourner la lettre de monsieur De Vergennes & de repondre a Celle dont vous m’avés honoré, que 500 / m l.t. peuvent vous Suffire pour le present, mais non pas pour vous Eviter le desagrement de renouveller des demandes pour le mois de fevrier pour lequel je vois quil ne vous restera absolument rien. Cest ce que jaurois desiré pouvoir prevenir. Si vous Jugés Convenable monsieur de vous restreindre à 500 / m l.t. pour janvier il seroit a souhaiter que vous fussiés asseuré davoir des fonds pour la Suitte.
Mr. De Vergennes paroit avoir oublié que L’Etat que vous lui avez remis de vos besoins montoit a 5 millions & quil ne vous a fait payer que 3 millions & Demy.
Mr. Morris ne doit pas Ignorer que vous avez a payer les traittes du Loan office & qu’il ne peut disposer des fonds dont vous avez besoin pour Cella Sans Comprometre Le Credit du Congrés. Voila monsieur mon opinion puisque vous voulles bien l’avoir, Jy ajouterois volontiers qu’il ne Convient pas de vous Laisser dans Lincertitude sur des Engagements dont la nature me paroit exiger au Contraire la plus grande Certitude; Jay Lhonneur d’etre avec le plus respectueux devouement Monsieur votre tres humble & tres obeist serviteur
Grand
